ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_03_EN.txt.                       470 	




                                DISSENTING OPINION OF JUDGE BHANDARI



                         1. On a close and careful examination of the pleadings, documents
                      and submissions, I came to the conclusion that, in the facts and circum-
                      stances of this case, the Court should not have indicated provisional
                      ­measures.
                         2. The case of Qatar is based on the UAE’s declaration of 5 June 2017,
                       which is reproduced in relevant part as under:
                              “UAE affirms its complete commitment and support to the Gulf
                           Cooperation Council and to the security and stability of the
                           GCC States. Within this framework, and based on the insistence of
                           the State of Qatar to continue to undermine the security and stability
                           of the region and its failure to honour international commitments and
                           agreements, it has been decided to take the following measures that
                           are necessary for safeguarding the interests of the GCC States in gen-
                           eral and those of the brotherly Qatari people in particular:

                           (1) In support of the statements issued by the sisterly Kingdom of
                               Bahrain and sisterly Kingdom of Saudi Arabia, the United
                               Arab Emirates severs all relations with the State of Qatar, includ-
                               ing breaking off diplomatic relations, and gives Qatari diplomats
                               48 hours to leave UAE.
                           (2) Preventing Qatari nationals from entering the UAE or crossing
                               its points of entry, giving Qatari residents and visitors in the UAE
                               14 days to leave the country for precautionary security reasons.
                               The UAE nationals are likewise banned from traveling to or stay-
                               ing in Qatar or transiting through its territories.

                           (3) Closure of UAE airspace and seaports for all Qataris in 24 hours
                               and banning all Qatari means of transportation, coming to or
                               leaving the UAE, from crossing, entering or leaving the UAE
                               territories, and taking all legal measures in collaboration with
                               friendly countries and international companies with regards to
                               Qataris using the UAE airspace and territorial waters, from and
                               to Qatar, for national security considerations.



                             The UAE is taking these decisive measures as a result of the Qatari
                           authorities’ failure to abide by the Riyadh Agreement on returning
                           GCC diplomats to Doha and its Complementary Arrangement in

                      68




7 Ord 1145.indb 132                                                                                   11/06/19 14:31

                      471 	            application of the cerd (diss. op. bhandari)

                               2014, and Qatar’s continued support, funding and hosting of terror
                               groups, primarily Islamic Brotherhood, and its sustained endeavours
                               to promote the ideologies of Daesh and Al Qaeda across its direct
                               and indirect media.” 1

                         3. The UAE made unqualified statements that the declaration of
                      5 June 2017 has not been implemented or given effect to 2. Conversely,
                      Qatar could not produce sufficiently cogent evidence, in writing or orally,
                      to demonstrate that the declaration of 5 June 2017 has been implemented.
                      Furthermore, on 5 July 2018, after the closure of the oral proceedings, the
                      UAE’s Ministry of Foreign Affairs made an unqualified undertaking. The
                      relevant portion of this undertaking states that:

                               “[s]ince its announcement on June 5, 2017, pursuant to which the
                               United Arab Emirates (UAE) took certain measures against Qatar
                               for national security reasons, the UAE has instituted a requirement
                               for all Qatari citizens overseas to obtain prior permission for entry
                               into the UAE. Permission may be granted for a limited-­duration
                               period, at the discretion of the UAE Government.

                                  The UAE Ministry of Foreign Affairs and International Coopera-
                               tion wishes to confirm that Qatari citizens already resident in the UAE
                               need not apply for permission to continue residence in the UAE.
                               However, all Qatari citizens resident in the UAE are encouraged to
                               obtain prior permission for re-entry into UAE territory.”

                         4. In view of the UAE’s explanation that the declaration of 5 June
                      2017 has not been implemented, and of the unilateral undertaking of
                      5 July 2018, the risk of irreparable prejudice to the rights of Qatar is not
                      apparent. Unilateral undertakings before the Court can create obligations
                      under international law, as the Court confirmed in Nuclear Tests (Austra-
                      lia v. France) 3, Nuclear Tests (New Zealand v. France) 4, and Maritime
                      Dispute (Peru v. Chile) 5. Such undertakings can also have an impact on
                      provisional measures proceedings, if made in the context of such proceed-
                      ings, as it emerges from the jurisprudence of the Court and of the Inter-
                      national Tribunal for the Law of the Sea (ITLOS).



                           1
                           Qatar’s Application instituting proceedings, p. 22, para. 22.
                           2
                           CR 2018/13, p. 63, para. 25 (Shaw); ibid., p. 64, para. 26 (Shaw); CR 2018/15, p. 39,
                      para. 12 (Shaw).
                         3 Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974, p. 267, para. 43.
                         4 Nuclear Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 472,

                      para. 46.
                         5 Maritime Dispute (Peru v. Chile), Judgment, I.C.J. Reports 2014, p. 34, para. 78.



                      69




7 Ord 1145.indb 134                                                                                                11/06/19 14:31

                      472 	          application of the cerd (diss. op. bhandari)

                         5. In Questions relating to the Obligation to Prosecute or Extradite
                      (Belgium v. Senegal), the Co‑Agent of Senegal made a solemn declara-
                      tion under which: “Senegal will not allow Mr. Habré to leave Senegal
                      while the present case is pending before the Court. Senegal has not the
                      intention to allow Mr. Habré to leave the territory while the present case
                      is pending before the Court” 6.

                         The Court held that, “taking note of the assurances given by Sene-
                      gal . . . the risk of irreparable prejudice to the rights claimed by Belgium
                      is not apparent on the date of this Order” 7. In Questions relating to the
                      Seizure and Detention of Certain Documents and Data (Timor-Leste v.
                      Australia), the Attorney General of Australia made a written undertak-
                      ing, under which the documents seized from Timor-Leste’s legal counsel
                      would “not be used by any part of the Australian Government for any
                      purpose other than national security purposes” 8. The Court held that,
                      “[g]iven that, in certain circumstances involving national security, the
                      Government of Australia envisages the possibility of making use of the
                      seized material . . . there remains a risk of disclosure of this potentially
                      highly prejudicial information” 9.


                        6. In Land Reclamation by Singapore in and around the Straits of Johor
                      (Malaysia v. Singapore), heard by ITLOS under Article 290 of the United
                      Nations Convention on the Law of the Sea 10, the Agent of Singapore
                      made a “commitment”, according to which:

                           “[i]f . . . Malaysia believes that Singapore had missed some point or
                           misinterpreted some data and can point to a specific and unlawful
                           adverse effect that would be avoided by suspending some part of the
                           present works, Singapore would carefully study Malaysia’s evidence.
                           If the evidence were to prove compelling, Singapore would seriously
                           re-­examine its works and consider taking such steps as are necessary
                           and proper, including a suspension, . . . to deal with the adverse effect
                           in question.” 11



                          6 Questions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),

                      Provisional Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 154, para. 68.
                          7 Ibid., p. 155, para. 72.
                          8 Questions relating to the Seizure and Detention of Certain Documents and Data

                      (Timor-Leste v. Australia), Provisional Measures, Order of 3 March 2014, I.C.J. Reports
                      2014, p. 156, para. 38.
                          9 Ibid., p. 158, para. 46.
                          10 United Nations, Treaty Series (UNTS), Vol. 1833, p. 3.
                          11 Land Reclamation by Singapore in and around the Straits of Johor (Malaysia

                      v. ­Singapore), Provisional Measures, Order of 8 October 2003, ITLOS Reports 2003, p. 24,
                      para. 85.

                      70




7 Ord 1145.indb 136                                                                                                11/06/19 14:31

                      473 	              application of the cerd (diss. op. bhandari)

                      ITLOS placed on record the commitment made by Singapore 12. How-
                      ever, it seems that ITLOS did not consider that such a commitment was
                      sufficient to remove the risk of irreparable prejudice, since it unanimously
                      prescribed provisional measures 13.
                        7. The jurisprudence suggests that, in order to remove the risk of irrep-
                      arable prejudice, an undertaking or commitment must be unqualified.
                      Australia’s solemn undertaking was insufficient because it stated that the
                      documents allegedly belonging to Timor‑Leste could be used if national
                      security so required. Similarly, Singapore’s commitment appears to have
                      been insufficient because it was worded in vague terms, as it stated that
                      Singapore “would carefully study” available evidence, and only “[i]f the
                      evidence were to prove compelling”, Singapore pledged that it “would
                      seriously re‑examine its works”. By contrast, the undertaking of the
                      Co‑Agent of Senegal was unqualified, as it did not list any circumstances
                      under which Mr. Habré would have been allowed to leave Senegal.


                         8. In the present case, the unqualified undertaking included in the
                      statement of the UAE’s Ministry of Foreign Affairs of 5 July 2018 does
                      not seem to have been qualified by any exceptions. In this sense, it is
                      similar to the undertaking in Questions relating to the Obligation to Pros-
                      ecute or Extradite (Belgium v. Senegal), and different from the undertak-
                      ings in Questions relating to the Seizure and Detention of Certain Documents
                      and Data (Timor-Leste v. Australia) and Land Reclamation by Singapore
                      in and around the Straits of Johor (Malaysia v. Singapore). Qataris
                      already residing in the UAE “need not apply for permission to continue
                      residence in the UAE”, while only being encouraged to “obtain prior per-
                      mission for re-entry into UAE territory”. Based on this wording, it would
                      appear that Qataris residing in the UAE, but currently located outside the
                      UAE, can re-enter the UAE without hindrance. Qataris residing overseas
                      are required “to obtain prior permission for entry into the UAE”. The
                      granting of right to entry and right of abode to any foreign citizen is a
                      prerogative falling within the reserved domain of the UAE. Consequently,
                      that “permission may be granted . . . at the discretion of the UAE Gov-
                      ernment” could not be seen as an exception to the undertaking that resid-
                      ing Qataris may continue legally to reside in the UAE, and that
                      non-­residing Qataris need to obtain permission to enter the UAE. In the
                      light of this undertaking, it is my view that there is no irreparable preju-
                      dice in the circumstances of this case.



                        9. The existence of urgency in a request for provisional measures is
                      fundamentally fact‑dependent. The unqualified undertaking by the UAE,

                           12   ITLOS Reports 2003, p. 25, para. 88.
                           13   Ibid., pp. 26-28, para. 106.

                      71




7 Ord 1145.indb 138                                                                                  11/06/19 14:31

                      474 	          application of the cerd (diss. op. bhandari)

                      which I believe to have removed the risk of irreparable prejudice in the
                      circumstances, has an impact on urgency. If there is no irreparable preju-
                      dice, there can be no urgency, since urgency is to be understood as an
                      attribute of irreparable prejudice. In the most recent orders on provi-
                      sional measures, the Court has consistently stated that urgency is a “real
                      and imminent risk that irreparable prejudice will be caused to the rights
                      in dispute before the Court gives its final decision” 14. In its orders on
                      provisional measures, the Court itself examines these two requirements
                      together. Without irreparable prejudice, there can be no urgency.


                        10. For these reasons, it is my view that, in the facts and circumstances
                      of the present case, the Court ought not to have exercised its power to
                      indicate provisional measures under Article 41 of the Statute.


                      (Signed) Dalveer Bhandari.




                         14 Questions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),

                      Provisional Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 152, para. 62; Certain
                      Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provi-
                      sional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 21, para. 64; Ques-
                      tions relating to the Seizure and Detention of Certain Documents and Data (Timor-Leste
                      v. Australia), Provisional Measures, Order of 3 March 2014, I.C.J. Reports 2014, p. 154,
                      para. 32; Immunities and Criminal Proceedings (Equatorial Guinea v. France), Provisional
                      Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II), p. 1168, para. 83; Appli-
                      cation of the International Convention for the Suppression of the Financing of Terrorism
                      and of the International Convention on the Elimination of All Forms of Racial Discrimi-
                      nation (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April 2017,
                      I.C.J. Reports 2017, p. 136, para. 89; Jadhav (India v. Pakistan), Provisional Measures,
                      Order of 18 May 2017, I.C.J. Reports 2017, p. 243, para. 50.

                      72




7 Ord 1145.indb 140                                                                                                11/06/19 14:31

